Olivee, Chief Judge:
This appeal for reappraisement is before me for decision on a written stipulation of submission, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto, subject to the approval of the Court, that the merchandise covered by the above appeal for reappraisement consists of bamboo blinds and sets of hardware accessories imported from Japan; and that each bamboo blind, as invoiced, is accompanied by one set of hardware accessories.
That on or about the date of exportation of the merchandise hereinbefore described, such or similar merchandise was freely offered for sale at all purchasers in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, at the appraised unit values, packed; that said unit values include the cost of the sets of hardware accessories, which cost is 3 cents (U.S. Oy) per set of hardware accessories; and that there was no higher foreign value.
.That the above appeal for reappraisement is limited to the merchandise hereinbefore described and is abandoned as to all other merchandise; and that said appeal may be deemed to be submitted for decision upon this stipulation.
*434On the agreed facts, I find and hold that the proper basis for ap-praisement of the bamboo blinds and sets of hardware accessories in question is export value, as defined in section 402(d) of the Tariff Act of 1930, and that such statutory value therefor is the appraised unit values, which include the cost of the sets of hardware accessories, the cost per set of the hardware accessories being 3 cents (United States currency).
As to all other merchandise included on the invoice covered by the entry involved herein, the appeal for reappraisement is dismissed.
Judgment will be rendered accordingly.